DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         TERRENCE A. DAVIS,
                             Appellant,

                                     v.

   DEPARTMENT OF BUSINESS & PROFESSIONAL REGULATION,
       ELECTRICAL CONTRACTORS’ LICENSING BOARD,
                        Appellee.

                               No. 4D14-3677

                           [October 20, 2015]

   Appeal from the State of Florida, Department of Business and
Professional Regulation, Electrical Contractors’ Licensing Board; L.T. Case
No. DOAH 13-4671.

   Terrence A. Davis, North Lauderdale, pro se.

   Pamela Jo Bondi, Attorney General, and Deborah Bartholow Loucks,
Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

   We affirm a final order of the Electrical Contractors’ Licensing Board
which denied appellant’s application for an upgrade of his electrical
contracting license, suspended as a result of his failure to pay child
support. See § 409.2598(5)(a)1.; § 455.203(9), Fla. Stat. (2009). Appellee
concedes appellant may re-apply to grandfather his registered electrical
and registered alarm contractor licenses to certified electrical contractor
by submitting a new application before November 1, 2015.

   Affirmed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.